Citation Nr: 1031867	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  07-18 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel






INTRODUCTION

The Veteran had active service from April 1968 to December 1969.  
He is the recipient of the Combat Action Ribbon. 

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a November 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which granted service connection for PTSD 
and assigned an initial rating of 30 percent.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran if 
further action is required.


REMAND

In his most recent brief dated in August 2010, the Veteran's 
representative correctly noted that the Veteran's most recent VA 
mental disorders examination was completed in November 2006, and 
maintained that "[c]onsideration should be given to remanding 
the case back to the [agency of original jurisdiction] for the 
completion of a new VA mental disorders examination to determine 
the current level of disability."  At the conclusion of his 
brief, he further submitted, on behalf of the Veteran, that the 
appropriate remedy for this appeal was a remand for a new VA 
mental disorders examination to determine the current level of 
the Veteran's PTSD.  Consequently, since the most recent VA 
examination was conducted in November 2006, and the Veteran's 
representative has specifically requested that this matter be 
remanded for a new examination to determine the currently level 
of severity of the Veteran's PTSD (thus implying that the 
Veteran's condition has worsened since his last examination), the 
Board finds that it has no alternative but to remand this case so 
that the Veteran can be afforded a new VA examination to 
determine the current severity of this service-connected 
disability.  Where the record does not adequately reveal the 
current state of the claimant's disability, the fulfillment of 
the statutory duty to assist requires a thorough and 
contemporaneous medical examination.  Suttman v. Brown, 5 Vet. 
App. 127, 138 (1993); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).

Steps should also be taken to obtain any additional VA treatment 
records for the Veteran dated from May 2007 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment 
records dated from May 2007 to the 
present.  All reasonable attempts should 
be made to obtain such records.  If any 
records cannot be obtained after 
reasonable efforts have been made, issue a 
formal determination that such records do 
not exist or that further efforts to 
obtain such records would be futile, which 
should be documented in the claims file.  
The Veteran must be notified of the 
attempts made and why further attempts 
would be futile, and allowed the 
opportunity to provide such records, as 
provided in 38 U.S.C.A. § 5103A(b)(2) and 
38 C.F.R. § 3.159(e).

2.  After the above development has been 
completed and all outstanding records have 
been associated with the claims file, the 
Veteran should be afforded an appropriate 
VA examination to determine the current 
nature and severity of his PTSD.  The 
claims folder and a copy of this Remand 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination report. Any indicated studies 
should be conducted.

Following examination of the Veteran, the 
examiner should identify the nature and 
severity of symptoms the Veteran currently 
manifests or has manifested in the recent 
past that are attributable to his service-
connected PTSD.  The examiner must conduct 
a detailed mental status examination.  The 
examiner must also discuss the effect, if 
any, of the Veteran's PTSD on his social 
and occupational adaptability.

The examiner should assign a Global 
Assessment of Functioning (GAF) score for 
the Veteran's PTSD consistent with the 
American Psychiatric Association: 
Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM- IV) 
and explain the significance of the score.

A complete rationale for all opinions 
should be provided.

3.  After completing the above, and any 
other development as may be indicated by 
any response received as a consequence of 
the actions taken in the preceding 
paragraphs, the Veteran's claim should be 
readjudicated based on the entirety of the 
evidence.  If the claim remains denied, 
the Veteran and his representative should 
be issued a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The Veteran 
need take no action until so informed.  The purpose of this 
REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).




_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


